■CANTY, J.
(dissenting).
I cannot concur in the foregoing opinion. The city had authority to condemn land in this cemetery with the consent of the owner; that is, the city had a right to buy this land of the owner, and ■submit the question of price to arbitration.
If A. has authority to buy a horse, does that give him authority to steal one or take one by force? If the city had authority to buy land in a cemetery, did this give it authority, or even color of authority, to take it by force, and without the consent of the owner? Most certainly not. True, in Boye v. City of Albert Lea, 74 Minn. 230, 76 N. W. 1131, we held that a municipal corporation is liable for the tortious act of its officers, unless the act is, as said at page 233,
“Ultra vires, in the sense that it is not within the power or authority of the corporation to act in reference to it under any circumstances.”
“Any circumstances,” as here used, means circumstances which it is in the power of the municipality of its own volition to create ■or control, not circumstances which are wholly within the control of the opposite or injured party, and wholly without the control of the municipality. In other words,- the meaning is that if it is in the power of the municipality, by complying with its statutory powers, to do the act complained of, it is liable for the wrongful act of its officers in doing the same thing, without complying with such statutory powers.
In my opinion, the acts here in question of the officers of the *38city were wholly without the scope of its powers. The majority seem to confuse the doctrine of when a private corporation is liable for the ultra vires acts of its officers, or may ratify those acts, with the doctrine of when a municipal corporation is liable for the ultra vires acts of its officers, or may ratify those acts.
Again, plaintiff, by the second cause of action, proposes to recover from the city, not damages for the trespass committed on the land, but the value of that land. If the majority intend to permit a recovery on this theory, they have, indeed, adopted a brand-new principle of law, as applied to real estate. They, in effect, allow the injured party to waive the tort, and sue on contract for the value of the real estate trespassed upon.